DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 4, filed 06 June 2022, with respect to 112 rejections have been fully considered and are persuasive in view of the amendment and/or cancellation of the pending claims.  The 112 rejection of 07 December 2021 has been withdrawn. However, new 112 rejection has been made for claims 35-39 that have not been raised in previous office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35- 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “registering the fiber optic strain sensing device to an image of the body using the temperature transition point as a reference”  and “register the fiber optic strain sensing device,” and it is not clear whether claimed fiber optic sensing device refers to “a sensing enabled device” or different fiber optic strain sensing device ( in which case, it lacks the antecedent basis as “a fiber optic strain sensing device” was not recited previously).
Claims 36-39 are rejected as they inherit the rejection for claim 35 as discussed above. 
Allowable Subject Matter
Claims 35-39 would be allowable when amended to overcome 112 rejections.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Zvuloni discloses determining a temperature transition point and locating the transition point relative to a medical device to find a specific reference location ([0250]-[0254]). 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “temperature transition point is the only reference used to register the optical fiber to the image of the body” in combination with the rest of the limitations of independent claim(s) 35.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to incorporate only temperature transition point as a reference in registration in order to produce the claimed invention.  Furthermore, such a configuration allows to provide a common reference point to register both sensing and imaging space, even when the fiber is not visible in the field of view ([0035]) advantages claimed by present invention.
Therefore, claim(s) 35 overcome(s) previously and currently cited prior art and is/are found to be allowable when amended to overcome current 112 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793